COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-268-CV

CHARLIE S. MARTINEZ, JR.                                      APPELLANTS
AND MAGDALENA S. MARTINEZ,
AS TRUSTEE OF THE CHARLIE S.
MARTINEZ, JR., TRUST

                                       V.

CITY OF FORT WORTH,                                             APPELLEES
CITY OF NORTH RICHLAND HILLS,
BIRDVILLE INDEPENDENT SCHOOL DISTRICT,
COUNTY OF TARRANT, TARRANT COUNTY
HOSPITAL DISTRICT, TARRANT COUNTY
COLLEGE DISTRICT, TARRANT COUNTY
REGIONAL WATER DISTRICT, AND FORT
WORTH INDEPENDENT SCHOOL DISTRICT
                             ----------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered “Appellants’ Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




     1
         … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                              PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: February 5, 2009